Dismissed and Memorandum Opinion filed October 8, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00548-CV

  AIMS STORES, LLC AND MOHAMMED ADDUL KADER, Appellants

                                        V.
                  ALEXANDER OIL COMPANY, Appellee

                  On Appeal from the County Court at Law
                        Washington County, Texas
                      Trial Court Cause No. 2011-043

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed March 26, 2013. The notice of
appeal was filed June 24, 2013. To date, our records show that appellants have not
paid the $175.00 appellate filing fee. See Tex. R. App. P. 5; see also Tex. Gov’t
Code ' 51.207.

      On August 29, 2013, this court ordered appellants to pay the appellate filing
fee on or before September 16, 2013, or the appeal would be dismissed. Appellants
have not paid the appellate filing fee. Accordingly, the appeal is ordered dismissed.
See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or other
action within specified time).


                                       PER CURIAM

Panel consists of Justices McCally, Busby, and Donovan.




                                         2